DETAILED ACTION
This action is responsive to the amendment filed 9/22/21.
1, 7, 9 and 17-32 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilay Choksi on 12/1/21. 
Claim 16 is cancelled and claim 32 is amended as follows:
32. (currently amended) A dispensing mechanism for use in a device for radio-frequency (RF) skin treatment, comprising: a housing including a displaceable upper portion and a fixedly positioned stationary lower portion;
a fluid dispensing system arranged in the housing including a contact area, the fluid dispensing system comprising a reservoir for holding a material comprising a low-viscosity fluid;

wherein displacement of the upper portion of the housing activates a rotation mechanism via a spring system to rotate the rotatable body from a first position into a second position, wherein in a first position, the electrode side of the rotatable body faces the fluid dispensing system contact area to allow the active and the return electrodes to communicate with the fluid dispensing system contact area to supply the active and return electrodes on the electrode side with a low-viscosity fluid, and wherein in a second position, the electrode side of the rotatable body faces away from the fluid contact area of the fluid dispensing system and faces towards the skin of the user such that the active and return electrodes on the electrode side are arranged on the operational side of the device to allow electrical contact with the skin of the user.

Allowable Subject Matter
Claims 1, 7, 9 and 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest available prior art of record are Eckhouse et al. (US 20130289679) and Bachinski et al. (US 20130085551, “Bachinski”). 
Regarding claim 1, Eckhouse teaches a device for radio-frequency (RF) skin treatment (Par. 9, ‘An apparatus for personal aesthetic skin treatment by RF voltage’), 
Eckhouse fails to teach the second skin contact surface being at least five times larger than the first skin contact surface; or a dispensing mechanism, comprising: a housing (Fig. 1b, housing of apparatus 100); a fluid dispensing system arranged in the housing including a contact area, the fluid dispensing system comprising a reservoir for holding a material comprising a low- viscosity fluid
Regarding the surface area of the return electrode, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the surface area of the return electrode relative to the active electrode to be five times the surface area of the active electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the instant case, it is well known to make the surface area of a return electrode of a relatively larger size than the surface area of an active electrode in order to reduce the current density in the tissue closest to the return electrode. One of ordinary skill in the art would therefore know optimize this result effective variable in order to optimize the current density in non-target tissue proximate to the return electrode.
Regarding the dispensing mechanism, Bachinski teaches an analogous device which comprises a dispensing mechanism 
Considering that Eckhouse already teaches an embodiment in which the electrode carrier is rolled along the skin surface (Fig. 10A and par. 54) and also teaches the benefit of providing a conductive gel between the electrodes and the skin surface (Par. 59), in view of Bachinski, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Eckhouse, as modified, by providing a conductive fluid dispensing mechanism in the manner disclosed by Bachinski, in order to automatically dispense conductive gel while rolling the device along skin of the user.
Eckhouse, as modified, still fails to teach wherein an upper portion of the housing is displaceable relative to a fixedly positioned lower portion of the housing under deformation of a spring system, wherein displacement of the upper portion of the housing activates a rotation mechanism via a spring system to rotate the rotatable body from a first position into a second position, wherein said fluid dispensing system and said upper portion of the housing are displaced vertically under deformation of said spring system, wherein in the first position, the electrode side of the rotatable body faces the fluid dispensing system contact area to allow the active and the return electrodes to communicate with the fluid dispensing system contact area to supply the active and return electrodes on the electrode side with a low-viscosity fluid, and wherein in the second position, the electrode side of the rotatable body faces away from the fluid contact area of the fluid dispensing system and faces towards the skin of the user such that the active and return electrodes on the electrode side are arranged on the operational side of the device to allow electrical contact with the skin of the user.
Previously the office held that this structure was obvious over Weir (US 4970954), which teaches a hand operated stamp (Abstract). While it is true that Weir teaches a similar mechanism for rotating die 20 from a first position in which it is in contact with ink pad 46 to a second imprint position (Abstract), upon reconsideration it is the examiner’s position that the combination in view of Weir is improper since Weir is non-analogous art to Eckhouse. One of ordinary skill in the art would not have logically considered references in the art of hand stamps when considering the problem of dispensing electrically conductive gel in an RF skin treatment device. Therefore, claim 1 is allowable over the prior art of record. Further, independent claims 24 and 32 are allowable for substantially similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739



/ADAM J AVIGAN/            Examiner, Art Unit 3794                                                                                                                                                                                            
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794